J-A05020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEREL GANNT                                :
                                               :
                       Appellant               :   No. 875 MDA 2021


          Appeal from the Judgment of Sentence Entered June 1, 2021,
             in the Court of Common Pleas of Huntingdon County,
             Criminal Division at No(s): CP-31-CR-0000618-2018.


BEFORE:      OLSON, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                   FILED: MAY 23, 2022

        Jerel Gannt appeals from the judgment of sentence imposed after he

entered a plea of nolo contendere to aggravated harassment by prisoner.1

Upon review, we affirm.

        Briefly, this matter arises from the following facts. On July 24, 2018,

Gannt was serving a sentence at SCI Smithfield for an unrelated crime. While

a correctional officer (“CO”) was taking Gannt to shower, he told him to

remove the hair pick in his beard as he was not allowed to take it to the

shower. When he refused, the CO reached for it and Gannt started to pull

away from him. The CO put him on the floor to maintain control of Gannt.


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. § 2703.1.
J-A05020-22



When Gannt calmed down and got to his feet, he spit directly in the CO’s face.

Gannt was charged with aggravated harassment by a prisoner.

       While his harassment charges were pending, Gannt completed the

maximum term of the sentence he was serving and was released from custody

on May 6, 2020. Months later, the trial court scheduled a pre-trial conference

for Gannt’s harassment case on December 3, 2020, but he failed to appear.

The trial court issued a warrant for his arrest.         After a hearing, the court

vacated the warrant and released Gannt from custody.

       On April 8, 2021, Gannt pled nolo contendere to the harassment charge.

On June 1, 2021, the court sentenced Gannt to 24 to 48 months of

incarceration but deferred his start date for 30 days so he could receive

medical treatment.

       On June 25, 2021, Gannt filed a post-sentence motion,2 which the trial

court scheduled for argument on August 3, 2021. Before the argument could

take place and the court could rule on it, Gannt filed this timely appeal on

June 30, 2021.

       On appeal, Gannt raises a single issue for our review challenging the

discretionary aspects of his sentence.           Specifically, Gannt claims that his

sentence was excessive since he successfully reintegrated into society for

more than a year following his release, unsupervised, and had no incident for

roughly three years after he spit in the CO’s face. Rather than a lengthy prison
____________________________________________


2This motion was untimely as it was filed more than 10 days after imposition
of Gannt’s sentence. Pa.R.Crim.P. 720(A)(1).

                                           -2-
J-A05020-22



sentence, the court should have sentenced him to probation. Gannt’s Brief at

8.

      Before reaching the merits, we observe, as the trial court did, that Gannt

filed his Rule 1925(b) statement beyond the 21 days set forth in the court’s

order. As a result, Gannt’s appellate issue is waived. See Commonwealth

v. Castillo, 888 A.2d 775, 776, 779-80 (Pa. 2005) (holding that claims raised

in an untimely Rule 1925(b) statement are waived on appeal).          However,

pursuant to Rule 1925(c)(3),

      [i]f an appellant represented by counsel in a criminal case was
      ordered to file a Statement and failed to do so or filed an untimely
      Statement, such that the appellate court is convinced that counsel
      has been per se ineffective, and the trial court did not file an
      opinion, the appellate court may remand for appointment of new
      counsel, the filing of a Statement nunc pro tunc, and the
      preparation and filing of an opinion by the judge.

Pa.R.A.P. 1925(c)(3); Commonwealth v. Burton, 973 A.2d 428 (Pa. Super.

2009) (en banc). However, this Court may decide the appeal on the merits if

the trial court had adequate opportunity to prepare an opinion addressing the

issues being raised on appeal. If the trial court did not have an adequate

opportunity to do so, remand is proper. Id. at 433.

      While the late filing in this case constitutes per se ineffectiveness, the

trial court was able to address Gannt’s sentencing claim in its Rule 1925(a)

opinion, albeit briefly.   Trial Court Opinion, 8/19/21, at 1.   Consequently,

remand is not warranted here. Burton, 973 A.2d at 433. Accordingly, we

will consider the merits of the issue presented on appeal.



                                      -3-
J-A05020-22



        Challenges to the discretionary aspects of sentence are not appealable

as of right. Commonwealth v. Leatherby, 116 A.3d 73, 83 (Pa. Super.

2015). To invoke this Court's jurisdiction to review an appellant's challenge

to the sentencing court's discretion, the appellant must, inter alia, properly

preserve the issue at sentencing or in a motion to reconsider and modify the

sentence. Id.

        Here, Gannt did not challenge the sentencing court's exercise of

discretion at the hearing. And, although Gannt filed a post-sentence motion,

it was untimely. “An untimely post-sentence motion does not preserve issues

for appeal.” Commonwealth v. Wrecks, 931 A.2d 717, 719-20 (Pa. Super.

2007). As a result, we do not reach the merits of Gannt’s challenge to the

discretionary aspects of his sentence. But, even if we were to consider Gannt’s

sentencing claim, we would conclude that the trial court did not abuse its

discretion in sentencing Gannt.3
____________________________________________



3   Our standard of review of a sentencing claim is as follows:

        Sentencing is a matter vested in the sound discretion of the
        sentencing judge, and a sentence will not be disturbed on appeal
        absent a manifest abuse of discretion. In this context, an abuse
        of discretion is not shown merely by an error in judgment. Rather,
        the appellant must establish, by reference to the record, that the
        sentencing court ignored or misapplied the law, exercised its
        judgment for reasons of partiality, prejudice, bias or ill will, or
        arrived at a manifestly unreasonable decision.

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006).



                                           -4-
J-A05020-22



        As the trial court noted, in sentencing Gannt, the trial court had a pre-

sentence investigation report and considered it. Trial Court Opinion, 8/19/21,

at 1.    “[W]here the trial court is informed by a pre-sentence report, it is

presumed that the court is aware of all appropriate sentencing factors and

considerations, and that where the court has been so informed, its discretion

should not be disturbed.” Commonwealth v. Ventura, 975 A.2d 1128, 1135

(Pa. Super. 2009) (citation omitted).

        Furthermore, the trial court observed that, based upon a prior record

score of 5 and an offense gravity score of 6 for aggravated harassment by

prisoner, the sentencing guidelines recommended a standard minimum range

sentence of 21-27 months. Trial Court Opinion, 8/19/21, at 1. The trial court

sentenced Gannt in the middle of that range. Id. Where a sentence is within

the standard range of the guidelines and the court had the benefit of PSI, the

sentence is appropriate and reasonable.       Commonwealth v. Moury, 992

A.2d 162, 171 (Pa. Super. 2010).

        Lastly, our review of the sentencing transcript reveals that counsel

highlighted Gannt’s progress for the trial court. Gannt himself explained to

the court that he has worked to become a productive member of society since

he was released from jail.      N.T., 6/1/21, at 2-6.   However, these factors

evidently were insufficient to convince the court to give Gannt a lesser

sentence, particularly considering his criminal record and that he served the

maximum time under his previous sentence, i.e., he was not paroled. Id. at

6. On appeal, “[w]e cannot re-weigh the sentencing factors and impose our

                                       -5-
J-A05020-22



judgment in place of the sentencing court.” Commonwealth v. Macias, 968

A.2d 773, 778 (Pa. Super. 2009).

      Therefore, if Gannt preserved the issue, we would conclude that the trial

court did not abuse its discretion in sentencing Gannt.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/23/2022




                                     -6-
J-A05020-22




              -7-